—Appeal from a judgment of the Supreme Court (Ellison, J.), entered December 20, 1996 in Chemung County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, after a hearing.
Petitioner’s application for a writ of habeas corpus was properly denied by Supreme Court on the ground that habeas corpus relief was not available where petitioner had failed to establish that he had exhausted the administrative remedies available to him (see, 9 NYCRR 8006.3; see generally, People ex rel. Carroll v Russi, 232 AD2d 692; People ex rel. Childs v Bennett, 231 AD2d 951, 952, lv denied 89 NY2d 802). Habeas corpus relief is also inappropriate with respect to the remaining claims alleging constitutional or statutory violations because the issues raised, even if meritorious, would not entitle petitioner to immediate release (see, People ex rel. Quartararo v Demskie, 238 AD2d 792, 793, lv denied 90 NY2d 802).
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.